Citation Nr: 0841728	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  99-03 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for upper respiratory 
problems, to include vasomotor rhinitis, rhinosinusitis, 
sinus congestion, headaches (upper respiratory problems and 
headaches), claimed as due to undiagnosed illness.

2.  Entitlement to service connection for muscle aches, 
claimed as due to undiagnosed illness.

3.  Entitlement to service connection for fatigue, claimed as 
due to undiagnosed illness.

4.  Entitlement to service connection for blackouts, claimed 
as due to undiagnosed illness.

5.  Entitlement to service connection for gastrointestinal 
problems, claimed as due to undiagnosed illness.

6.  Entitlement to service connection for sore joints, 
claimed as due to undiagnosed illness.

7.  Entitlement to service connection for 
forgetfulness/memory loss (memory loss), claimed as due to 
undiagnosed illness.

8.  Entitlement to service connection for hair loss, claimed 
as due to undiagnosed illness.

9.  Entitlement to service connection for loss of sleep, 
claimed as due to undiagnosed illness.

10.  Entitlement to service connection for recurring fevers, 
claimed as due to undiagnosed illness.

11.  Entitlement to service connection for right shoulder 
strain.

12.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain prior to February 1, 2006.

13.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain from February 1, 2006.

14.  Entitlement to an effective date prior to July 20, 1995, 
for grant of service connection for lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to October 
1983, and from January 1991 to September 1991.  The veteran 
also served various periods on active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) with the 
Army National Guard until his retirement in May 2003.

These matters before the Board of Veterans' Appeals (Board) 
initially arose on appeal from a June 1997 rating decision 
issued in July 1997, in which the RO denied the veteran's 
claims of service connection for upper respiratory problems 
and headaches, muscle aches, fatigue, blackouts, 
gastrointestinal problems, sore joints, loss of sleep, memory 
loss, hair loss and recurring fevers, all asserted as due to 
undiagnosed illnesses related to his service in the Southwest 
Asia theater of operations during the Persian Gulf War, as 
well as right shoulder sprain.  In that rating action, the RO 
also granted service connection for lumbosacral strain and 
assigned an initial 10 percent rating, effective July 20, 
1995.  The veteran perfected a timely appeal of this 
determination to the Board, to include challenges to the 
denial of service connection for the above list disorders but 
also to the effective date of the award of service connection 
and the initial rating assigned for his service-connected 
lumbosacral strain.

Because the veteran has disagreed with the initial rating 
assigned for his lumbosacral strain, the Board has 
recharacterized this claim as reflected on the title page.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In September 2004 and May 2008, the veteran testified during 
Travel Board and videoconference hearings before two of the 
undersigned Veterans Law Judges at the RO; transcripts of 
these hearings are of record.  

The Board's decision granting an earlier effective date for 
the award of service connection and a higher rating for 
lumbosacral strain and denying service connection for 
disabilities manifested by blackouts, hair loss, and 
recurring fevers is set forth below.  The remainder of the 
matters on appeal are addressed in the remand following the 
order; these matters are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  the veteran served in the Southwest Asia theater of 
operations from January 7, 1991 to September 11, 1991.

3.  There is no competent medical evidence showing that the 
veteran has, or ever has had, a disability manifested by 
blackouts related to service.

4.  There is no competent medical evidence showing that the 
veteran has, or ever has had, a disability manifested by hair 
loss related to service.

5.  There is no competent medical evidence showing that the 
veteran has, or ever has had, a disability manifested by 
recurrent fevers related to service.

6.  Prior to February 1, 2006, the veteran's lumbosacral 
strain was manifested by slight limitation of lumbar spine 
motion with some pain with forward flexion of the 
thoracolumbar spine greater than 60 degrees and combined 
range of motion greater than 120 degrees; it was not 
manifested by lumbosacral strain with muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in a 
standing position, or moderate limitation of lumbar spine 
motion, abnormal gait or spinal contours such as scoliosis, 
reversed lordosis, or abnormal kyphosis; the veteran's 
service-connected disability was not shown to involve 
intervertebral disc syndrome (IVDS). 

7.  From February 1, 2006, the veteran's lumbosacral strain 
has been manifested by forward flexion of the thoracolumbar 
spine from 45 to 85 degrees with pain beginning at 45 
degrees, extension to 0 degrees, and lateral rotation and 
flexion to 25 degrees, bilaterally, with pain at extremes of 
motion, and combined range of motion greater than 120 
degrees; the veteran's service-connected disability is not 
shown to involve IVDS.  

8.  On March 29, 1994, the RO received the veteran's original 
claim for service connection for a muscle/joint disability 
due to Persian Gulf War service; he had been diagnosed with 
lumbosacral strain in December 1995 related to paravertebral 
muscle strain with sciatica first diagnosed in August 1991.


CONCLUSIONS OF LAW

1.  Claimed disability manifested by blackouts was not 
incurred in, or aggravated by service, to include as due to 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.317 (2008).

2.  Claimed disability manifested by hair loss was not 
incurred in, or aggravated by service, to include as due to 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.317 (2008).

3.  Claimed disability manifested by recurrent fevers was not 
incurred in, or aggravated by service, to include as due to 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 1117,  5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.317 (2008).

4.  The criteria for an initial rating in excess of 10 
percent for lumbosacral strain prior to February 1, 2006, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.10, 4.40, 4.45, 4.49, 4.71, 4.71a, Diagnostic Codes 
5003, 5010, 5292, 5295 (as in effect prior to September 26, 
2003); General Rating Formula for renumbered Diagnostic Codes 
5237-5243 (as in effect since September 26, 2003).

5.  The criteria for a 20 percent rating, and no more, for 
lumbosacral strain from February 1, 2006, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.10, 4.40, 4.45, 4.49, 
4.71, 4.71a, General Rating Formula for renumbered Diagnostic 
Codes 5237-5243 (as in effect since September 26, 2003).

6.  The criteria for an effective date of March 29, 1994 for 
the grant of service connection for lumbosacral strain have 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.157, 
3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, an April 2005 post-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claims for service connection, 
for a higher initial rating, and for an earlier effective 
date, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and that he should send any evidence 
pertaining to his claims to the VA (consistent with the 
version of 38 C.F.R. § 3.159 then in effect).  A subsequent 
March 2006 letter also provided notice as to how disability 
ratings and effective dates are assigned (if service 
connection is granted), and the type of evidence that impacts 
these types of determinations, consistent with 
Dingess/Hartman. 

While these letters post-date the rating decision on appeal, 
the claims file also reflects evidence of actual knowledge on 
the part of the veteran that the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating 
greater severity of the disability and the effect of such 
disability on the claimant's employment and daily life and 
other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to support the claim for a higher 
rating and that he must show that he filed his service 
connection claim prior to July 20, 1995.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Moreover, the 
October 1998 statement of the case (SOC) and the January 2006 
supplemental SOC (SSOC) provided the criteria pertaining to 
the assignment of effective dates and to the evaluation of 
spinal disabilities.

In this regard, the veteran has provided testimony at two 
Board hearings addressing his assertion that he filed his 
claim for service connection in July 1993 and the severity of 
his lumbosacral strain and the effects its has on his daily 
life and employment and he has described how his symptoms 
affect his daily activities at three VA examinations.  His 
testimony and statements and those of his representative 
indicates an awareness on the part of the veteran that 
information about such effects, with specific examples, is 
necessary to substantiate a claim for a higher rating.

After the veteran was afforded opportunity to respond to the 
notice identified above, the SSOCs issued in January, 
February and October 2006 reflect readjudication of the 
claims on appeal.  Hence, while this notice was provided 
after the rating action on appeal, the veteran is not shown 
to be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or an SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all available records 
pertinent to the matters on appeal.  In this regard, the 
Board notes that pertinent medical evidence associated with 
the claims file consists of the veteran's service treatment 
records, post-service private treatment records, and reports 
of VA examinations.  Copies of the veteran's hearing 
testimony and various written statements submitted by the 
veteran and his representative, on his behalf, have also been 
associated with the record.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice provided by the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claims herein decided on appeal, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters decided 
on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 
543 (rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Background

A.  Service Treatment Records

In a March 1983 National Guard medical history taken at the 
recruiting office, the veteran reported a history of 
childhood injuries to the left wrist (no fracture) and a 
fractured clavicle in 1969.  On his March 1983 enlistment 
examination report of medical history, the veteran reported a 
fracture of the right clavicle in August 1970 with residuals, 
not considered disabling.  In July 1983, the veteran was 
treated for an upper respiratory infection.  A January 1987 
National Guard examination report of medical history 
reiterated the veteran's self-reported history of a childhood 
fracture of the right clavicle.

In January 1991, the veteran reported a history of a right 
knee injury one year ago but he indicated that he had no 
complaints and was on no medications.  He had passed the 
physical training test.  The veteran's gait was normal and 
his knee showed no swelling or tenderness and was cool to the 
touch.  The assessment was history of knee injury, medically 
stable.  Later that month, the veteran was treated for an 
upper respiratory infection with acute bronchitis.  In March 
1991, the veteran was seen for diarrhea, stomach cramps, 
loose stools, blood in stools, and backache over the prior 24 
hours.  He was noted to have hyperactive bowel sounds.  The 
assessment was gastroenteritis.  Later, the same month, he 
was seen for hyperepigastric pain of 10 minutes duration, 
which resolved spontaneously without sequelae.  In June 1991, 
the veteran complained of low back pain of a day's duration 
as a result of playing volleyball.  The assessment was low 
back injury.  In August 1991, the veteran was treated for 
complaints of low back pain radiating into the left buttock 
region of two- to three-days' duration without any history of 
trauma or surgery to the back, at the 21st Evacuation 
Hospital.  On examination, his left paravertebral muscles at 
L4-L5 were tender on palpation with pain radiating on 
percussion to sciatic nerve in glut area.  The assessment was 
paravertebral muscle strain with sciatica.  He was placed on 
physical profile for two weeks.

On an August 1991 Southeast Asia demobilization medical 
evaluation report, the examiner noted that the veteran had 
been medivaced to the 300th Field Hospital for chest pains 
that were suspected to be caused by a hiatal hernia.  The 
veteran denied any fever, fatigue, weight loss, swelling of 
stomach or other body parts, sinus infection, stomach or 
belly pain, nausea, diarrhea, bloody bowel movements, urinary 
problems, nightmares or trouble sleeping.  He reported 
hurting his back playing volleyball.

On an October 1994 examination report, the examiner noted 
that the veteran had bilateral hypertrophied nasal turbinates 
for which he used steroid nasal spray for moderate symptoms 
and had had external hemorrhoids with no symptoms.  The 
medical history portion of that examination report reiterated 
that the veteran had been treated for a hiatal hernia in the 
field during Operation Desert Storm and that he had been 
medivaced to the 300th Field Hospital for chest pains that 
were suspected to be caused by hiatal hernia.  The examiner 
also indicated that the veteran had been treated at the 
Cleveland VAMC for one month for sinus problem and that he 
had some trouble breathing and had chronic or frequent colds 
related to his sinus difficulties; that he had had leg cramps 
during basic training in 1983, which was not recurrent or 
limiting; and that he had broken his collarbone in 1969 
falling down stairs with no residual problems.  

On the medical history portion of a January 1996 National 
Guard commission examination report, the examiner noted that 
the veteran complained of having frequent colds and/or nasal 
congestion since Operation Desert Storm coupled with 
headaches and reported having broken his collarbone, which 
healed fully with no known problems. 

On a May 1997 annual medical certificate, the veteran 
reported that he had received four weeks of physical therapy 
(PT) and was taking Advil for left shoulder pain, diagnosed 
as bursitis/tendonitis.  The examiner noted initially that 
the veteran might be limited physically, specifically, push-
ups, and that the left shoulder overuse injury was fully 
resolved with no symptoms/findings/or limitations following 
medical evaluation.  He was found fully fit.  On a March 1998 
initial medical review - annual medical certificate, the 
examiner noted that the veteran began receiving VA disability 
for lower back injury which was not debilitating or affecting 
current performance of army duties of correct assignment.  
Private medical records reflect that from March to May 1999, 
the veteran was treated for bilateral shoulder impingement, 
to include PT.  In June 1999, in response to his private 
physician's orders, the veteran was placed on temporary 
profile due to bilateral bursitis.  On an October 1999 annual 
medical certificate, the veteran reported that from February 
to May/June of 1999 he had been treated for bursitis, with 
October 1999 the onset of tendonitis.  

In January 2000, the veteran was placed on physical profile 
for bursitis of the right shoulder and elbow and right knee 
pain arthritis.  A July 2000 physical profile reflects that 
the veteran had been on a temporary profile for six months 
for chronic bursitis of the right shoulder and elbow and 
arthritis of the right knee.  His problems were getting worse 
despite civilian orthopedic and PT care.  In a February 2001 
medical review, the Ohio Army National Guard noted that the 
veteran had been issued a permanent profile in July 2000, 
which gave him a PULHES rating of 133111, and that he be 
retained and that a permanent profile be approved as the 
limitations of his profile did not preclude the veteran from 
performing his assigned duties.

In a September 2000 statement, the veteran's private 
physician, R. S. DUFFETT, M.D., indicated that due to 
shoulder injury, tennis elbow and right quad. Tendonitis and 
right knee arthritis, the veteran should limit exercise to 
walking and physical training at his own pace.

A June 2001 National Guard report of medical examination 
reflects that the veteran had injured his right knee skiing 
in 1990; that a magnetic resonance imaging (MRI) reveal an 
anterior cruciate ligament (ACL) tear; and that it still 
swelled with excessive activity.  Following examination, the 
examiner diagnosed chronic right shoulder tendonitis and 
right knee ACL tear.

On an October 2002 initial medical review - annual medical 
certificate, the examiner noted that the veteran had been 
treated for a back injury two months ago; have been released 
from primary care; had a permanent profile for right back, 
shoulder and knee; and that he was able to perform duties as 
dictated by the profile.  

B.  Other Treatment Records

Private medical records from Dr. R. S. Duffett dated from 
1990 to September 2000 reflect that a June 1990 MRI showed 
partial chronic tears of the ACL following a skiing accident 
in April 1990, and subsequent treatment for bilateral 
shoulder bursitis, left foot/ankle, right elbow, right 
shoulder, and right knee disabilities.

VA medical records reflect that the veteran complained of 
nasal congestion in April 1994.  The impression was nasal 
septal deformity.  October 1995 VA allergy skin tests show 
that the veteran was allergic to: mixed trees and grasses, 
ragweed, alternia, helminthosprium, hormodendrum, 
aspergillus, house dust, mites, feathers, and cats and dogs.

During an August 1994 VA Persian Gulf Registry examination, 
the veteran complained of constant sinus congestion, fatigue, 
memory loss, headaches, and sleep disturbance.  On 
examination, clinical findings were normal for all systems 
except for swollen congested mild erythema of the nasal 
membranes.  Chest x-rays were normal.  He was diagnosed with 
rule out allergic rhinitis.  

Following a VA ENT consult in September 1994, the veteran was 
diagnosed with vasomotor rhinitis.  At an October 1994 
follow-up visit, it was noted that the veteran was responding 
to steroid treatment.  A December 1994 follow-up showed 
treatment for chronic rhinosinusitis with mild nasal septal 
deformity and large turbinates.  In January 1995, the veteran 
complained that neither Claritin nor Sudafed helped with his 
sinus problems, which he claimed began in Saudi Arabia.  A 
computed tomography (CT) of the sinuses revealed a septal 
deformity to the right and no sinusitis.  The assessment was 
nasal obstruction unresponsive to medical therapy.  At a 
February 1995 follow-up, the diagnosis was nasal obstruction.  
Surgery was discussed during the last two visits.  

During a November 1995 VA general medical examination, the 
veteran complained of experiencing headaches, dizziness, 
fatigue, nausea and constant upper respiratory congestion.  
On examination, there was no shortness of breath or nasal 
discharge or congestion.  The sinuses were not tender on 
examination.  The stomach was flat, soft and nontender.  He 
was able to move all extremities and walked without muscle 
weakness.  Sensory and motor were intact.  The impression 
included history of body malaise, headaches, upper 
respiratory tract congestion, and nausea.

During a contemporaneous VA mental disorders examination, the 
veteran complained of cold symptoms, head congestion, 
headaches and dizzy spells since 1991.  On examination, 
memory was intact.  No mental condition was found.

During a December 1995 VA joints examination, the veteran 
complained of some generalized ache, soreness and pain in the 
joints.  He had strained his back playing volleyball in Saudi 
Arabia for which he was given Motrin.  Since returning from 
the Persian Gulf, the veteran stated that he occasionally got 
shoulder pain and chronic low back pain.  Most of the other 
systemic symptoms of muscle aching and stiffness had been 
resolving over the past couple of years.  No other swelling 
and deformity of the joints had been identified.  He used no 
braces or canes.  He was not on medications.  Weather changes 
aggravated his condition, as well as heavy use of joints.  On 
physical examination, the veteran could walk, toe and heel 
walk and squat without difficulty.  No joint swelling or 
deformity in either the upper or lower extremities could be 
identified.  A little bit of snapping and popping in the 
right shoulder with motion, was noted.  The diagnoses 
included right shoulder strain and lumbosacral strain.  

In a contemporaneous neurological VA examination, the 
examiner reported that headaches were first noted in May or 
June 1991.  The veteran complained that he was still getting 
headaches, but they were less frequent and intense, occurring 
twice a week and usually associated with nasal and sinus 
congestion.  He stated that he had no nausea or vomiting 
except on unusual occasions.  The veteran had occasional 
dizziness with the headaches.  He reported that he lost 
concentration but not consciousness.  He felt that the sinus 
congestion was related to the headaches and was caused by 
inhaling the fumes of burning oil well fires.  The veteran 
felt tired much of the time but noted that he was also 
working very hard about 60 to 70 hours a week.  He reported 
some insomnia on and off, but it was not constant and there 
was no history of sleep apnea.  Neurological examination was 
within normal limits.

Private treatment records from G. McDaniel, M.D. reflect 
treatment in the early 2000's for allergic rhinitis, 
sinusitis, bursitis, and shoulder tendonitis.

Private treatment records from N. G. Proia, M.D. show 
treatment for hilar adenopathy and respiratory ailments 
diagnosed as sarcoidosis in February 2006.

C.  Allegations and Testimony

In various statements and during his hearing testimony, the 
veteran asserted that, except for his right shoulder strain, 
the claimed disabilities were incurred in service during the 
Persian Gulf War.  He testified that he did not have any kind 
of shoulder problem prior to service, or any of the other 
claimed disorders prior to his service in Desert Storm, and 
that since then he has continued to get treatment for the 
claimed disorders.  Initially, he received treatment at VA 
and, when he started getting private health insurance around 
1997, he started going to private physicians.  The veteran 
testified that his prior family physician, Dr. F. Dunley 
retired around 1999, but he was seeing Dr. R. S. Duffett for 
his primary problems with his joints and shoulders and with 
sinus problems.  He believed that the October 1995 VA allergy 
testing was negative, and, therefore, if he was not allergic 
to anything and he is constantly congested, there has to be a 
cause for it.  The veteran reported that he has seen Dr. G. 
McDaniel for nasal drainage and throat congestion and for 
back pain, for which Naproxyn and Baclofen had been 
prescribed.  He indicated that often he has stiffness in the 
neck, fatigue and sore joints, he has headaches several times 
a week, and he has congestion and nasal problems every day.   

In June 1991, while he was still in the Persian Gulf, he 
started experiencing headaches and nasal congestion.  He 
lived in a tent in the field during the Persian Gulf War and 
provided photographs showing changes to the sky when the 
winds changed and blew the dust and debris from the oil fires 
around, indicating that he would physically get drops of oil 
on his clothing.  The veteran reported that he injured his 
right shoulder while on ACDUTRA providing additional security 
at West Point during graduation in May 1993.  He had 
submitted an affidavit from his roommate, in which he stated 
that, on the morning following the use of the West Point 
confidence course training facility, the veteran woke with 
pain and limited range of motion of his right shoulder and 
went on sick call to Keller Army Community Hospital for 
examination and treatment and later PT.  He veteran reported 
that he was give JOBE exercises to do.

III.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Such a determination requires a finding of current 
disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be presumed for certain chronic 
diseases, including arthritis and sarcoidosis, which develop 
to a compensable degree within one year after discharge from 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 
1101(3), 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
3.307, 3.309(a) (2008).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty.  38 
U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a) 
(2008).  Active military, naval, or air service also includes 
any period of INACDUTRA during which the individual concerned 
was disabled from an injury incurred in the line of duty.  
Id.  Accordingly, service connection may be granted for 
disability resulting from disease or injury incurred in, or 
aggravated, while performing ACDUTRA or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(22), (24), 106, 1110 (West 2002).

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. § 
3.6(c) (2008).  INACDUTRA includes duty other than full- time 
duty performed by a member of the Reserves or the National 
Guard of any State.  38 C.F.R. § 3.6(d).

Congenital or developmental defects are not "diseases" or 
"injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  However, service 
connection may be warranted, if the evidence as a whole 
establishes that the condition in question was aggravated 
during service or where a congenital or developmental defect 
is subject to a superimposed injury or disease.  VAOPGCPREC 
82-90 (July 18, 1990).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent during the presumptive period 
prescribed by the Secretary.  The Board notes that the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement to compensation 
to be established is December 31, 2011.  38 C.F.R. § 
3.317(a)(1)(i) (2008).  Furthermore, the chronic disability 
must not be attributed to any known clinical disease by 
history, physical examination, or laboratory tests.  38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed 
illness or a chronic multi-symptom illness include the 
following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 U.S.C.A. § 1117(g).

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 U.S.C.A. § 
1117(f); 38 C.F.R. § 3.317(d).  In this case, the veteran 
served in the Southwest Asia theater of operations from 
January 7, 1991 to September 11, 1991.  Consequently, the 
Board finds that he is a Persian Gulf veteran within the 
meaning of the applicable statute and regulation.

Based the evidence of record and in light of the above legal 
authority, the Board finds entitlement to service connection 
for disabilities claimed as manifested by hair loss, 
blackouts, and/or recurring fevers, to include as due to 
undiagnosed illness, is not warranted.  The claimed 
disabilities have not been attributed to any known clinical 
disease by history, physical examination, or laboratory tests 
or medical diagnosis.  The evidence of record fails to 
reflect "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  In this regard, the 
Board notes that, during a December 1995 VA neurological 
disorders examination, the veteran reported that he had not 
lost consciousness, although he had lost concentration.

As the veteran has no current medical diagnosis of any 
chronic disability manifested by hair loss, blackouts, or 
recurring fevers, to include as defined by 38 C.F.R. § 3.317, 
he fails to satisfy the first element of a claim, that is, a 
current disability and his claims for service connection must 
be denied.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Board acknowledges that the veteran has submitted copies 
of articles discussing illnesses related to deployment 
overseas during the Persian Gulf War.  Although this 
information generally may support the veteran's claims, the 
Board does not assign this type of evidence much weight.  
Medical treatise evidence, however, can provide important 
support when combined with an opinion of a medical 
professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  
But that is not the case here.  

In addition to the medical evidence, in adjudicating each 
claim, the Board has considered the veteran's testimony and 
his and his representative's written and reported assertions; 
however, none of this evidence provides a basis for allowance 
of the denied claims.  As indicated above, the denial of his 
claims turns on the medical matter of diagnosis (or of a 
chronic disability, one lasting more than six months)-a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
neither the veteran nor his representative is shown to be 
other than a layperson without the appropriate medical 
training and expertise, they are not competent to render a 
probative opinion on a medical matter.  See e.g., Bostain v. 
West , 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, none of the lay assertions in this 
regard have any probative value.

Under these circumstances, the Board finds that the veteran's 
claims for service connection for claimed disabilities 
manifested by hair loss, blackouts, and/or recurring fevers-
on any basis-must denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as no competent, probative evidence 
supports the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

B.  Higher Initial Rating for Lumbosacral Strain

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2008).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the United States Court of Appeals for 
Veterans Claims (Court) noted an important distinction 
between an appeal involving a veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The Board also points out that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which a claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)).

Historically, in a June 1997 rating decision, the RO granted 
service connection and assigned an initial 10 percent rating 
for lumbosacral strain.  The initial rating was assigned 
under Diagnostic Code 5295, for evaluating lumbosacral 
strain.  This rating has remained unchanged.

The Board notes that the criteria for evaluating disabilities 
of the spine were amended twice during the course of the 
appeal.  Both the old and new criteria are potentially 
applicable; those which are more advantageous to the veteran 
are to be applied.  The new criteria cannot, however, be 
applied prior to the effective date of the amendment.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  The retroactive reach of the 
revised regulation under 38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of that change.

In this case, the RO has considered the claim for a higher 
rating under both the former and revised applicable criteria, 
and has given the veteran notice of both criteria (see the 
October 1998 SOC and the January 2006 SSOC).  Hence, there is 
no due process bar to the Board also considering the claim in 
light of the former and revised applicable rating criteria, 
as appropriate.  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with slight subjective symptoms only was 
rated noncompensably (0 percent) disabling.  Lumbosacral 
strain with characteristic pain on motion was rated as 10 
percent disabling.  Lumbosacral strain with muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in the standing position, was rated 20 percent 
disabling.  A maximum 40 percent rating required severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

The veteran's lumbar spine disability also could be evaluated 
under former Diagnostic Code 5292, pertaining to limitation 
of motion of the lumbar spine.  Under this diagnostic code, 
slight limitation of motion of the lumbar spine was rated as 
10 percent disabling; and moderate limitation of motion of 
the lumbar spine was rated as 20 percent disabling.  Severe 
limitation of motion of the lumbar spine warranted a maximum 
40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).

The terms "mild," "moderate," and "severe" are not defined in 
the rating schedule; rather than applying a mechanical 
formula, VA must evaluate all the evidence to the end that 
its decisions are equitable and just.  38 C.F.R. § 4.6.

Under the revised spine rating criteria effective September 
26, 2003, Diagnostic Codes 5236 for sacroiliac injury and 
weakness and 5237 for lumbosacral strain, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: unfavorable ankylosis of the 
entire spine warrants a maximum 100 percent rating; while 
unfavorable ankylosis of the entire thoracolumbar spine is 
given a 50 percent rating.  Forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent rating.  Forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, the combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm or guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour warrants a 10 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Codes 5236 and 5237.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V.

As the veteran's lumbar spine disability has not been shown 
to be manifested by IVDS, the Board has not considered the 
criteria for rating IVDS in evaluating the disability under 
consideration.

1.  Prior to February 1, 2006

Considering the evidence prior to February 1, 2006 in light 
of the above-noted criteria, the Board finds that a rating in 
excess of 10 percent for the veteran's lumbosacral strain is 
not warranted.

During this period, the veteran was not shown to have 
favorable or unfavorable ankylosis of either the entire 
thoracolumbar or the entire spine, that is, ankylosis 
resulting in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching, to warrant 
either a 40, 50, or 100 percent rating.  Moreover, the 
veteran has not been shown to have forward flexion of the 
thoracolumbar spine of 60 degrees or less when pain is 
considered, or combined range of motion of the thoracolumbar 
spine less than 120 degrees with pain to warrant a 20, 30, or 
40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5236 
and 5237 (effective September 26, 2003).

Instead, during this period, the preponderance of the 
evidence reflects that the veteran's lumbosacral strain has 
been manifested by no more than slight limitation of range of 
motion of the lumbar spine and lumbosacral strain with 
characteristic pain on motion.  The evidence does not show 
lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position, or approximate moderation limitation of 
motion of the lumbar spine so as to warrant a higher, initial 
20 percent rating.  

In this regard, the Board notes that, during an August 1994 
VA Gulf War Registry examination, the veteran reported 
constant lower back pain since an injury in 1991.  On 
examination of the muscles and joints, edema, ambulation, 
coordination, and spinal mobility, configuration and 
tenderness were noted as normal.  Neurologic examination was 
also normal.  The only impression was rule out allergic 
rhinitis.  Similar results were noted on a November 1995 VA 
general medical examination.  On examination, the veteran was 
able to move all extremities and was ambulatory without 
muscle weakness.  Sensory and motor were intact.  
Neurological examination was within normal limits during a 
December 1995 VA neurological disorders examination.  During 
a December 1995 VA joints examination, the veteran reported 
that he had had a straining injury playing volleyball while 
stationed in Saudi Arabia, where he was seen and put on 
Motrin.  He complained of chronic low back pain.  On 
examination, the veteran walked without difficulty.  He could 
toe and heel walk and squat without difficulty.  No spinal 
deformity was shown.  The veteran had some thoracolumbar 
tenderness and soreness and slight pain on motion.  He could 
forward flex to 85 degrees, extend, bend and rotate from 25 
to 30 degrees.  No joint swelling or deformity in any of the 
extremities was identified.  X-rays of the lumbar spine were 
normal.  The diagnoses included lumbosacral strain.

During a September 2001 VA spine examination, the veteran 
complained of persistent problems of aching, pain, soreness, 
stiffness, and tenderness across the back itself.  He 
indicated that it was not radicular, having no numbness, 
tingling or paresthesias with it.  The veteran indicated that 
gradually with time it was getting worse.  He reported that 
he wore a back brace at times when he was going to do more 
physical things.  But the veteran stated that he could do 
work and normal daily activity.  He needed no cane or 
surgery.  On examination, the veteran could walk without aids 
or assistance.  His station and gait were normal.  He could 
toe and heel walk and squat.  No deformity of the spine was 
noted.  He had some tenderness and soreness across the back, 
across the left paraspinous muscles, without spasms noted.  
The veteran could flex to 90 degrees and could bend and 
rotate to 30 degrees, with pain at extremes.  No sciatic 
irritation signs were noted.  The diagnosis was lumbosacral 
strain.

As the veteran's range of motion has been at least 85 degrees 
in forward flexion and full in extension, lateral rotation 
and bending, and he is not noted to have muscle spasms or 
ankylosis of the thoracolumbar or total spine, the Board 
finds that an initial rating in excess of 10 percent for his 
lumbosacral strain is not warranted.  Such findings reveal no 
more that slight limitation of lumbar spine motion and slight 
lumbosacral strain with characteristic pain on motion, 
warranting no more than a 10 percent rating under former 
Diagnostic Codes 5292 and 5295 and revised Diagnostic Codes 
5236 and 5237.  

Considering the DeLuca factors, the Board, again, finds that 
the 10 percent rating adequately compensates the veteran for 
any functional loss due to pain, weakness and fatigability.  
DeLuca, 8 Vet. App. at 204-7.  In this regard, the September 
2001 VA spine examiner noted that there was pain at the 
extremes of motion.  There were no muscle spasms.  Further, 
as former Diagnostic Code 5295 and the revised criteria 
provides that disabilities of the spine are rated based on 
limitation of motion with or without symptoms such as pain, 
the Board finds that the DeLuca factors do not provide a 
basis for assignment of any higher rating for the veteran's 
lumbosacral strain at any time prior to February 1, 2006.

2.  Since February 1, 2006

Considering the evidence as of February 1, 2006 in light of 
the above-noted criteria, and resolving all doubt in the 
veteran's favor, the Board finds that the veteran's 
lumbosacral strain more nearly approximates a 20 percent 
rating, and no more.

During this period, the veteran was not shown to have 
favorable or unfavorable ankylosis of either the entire 
thoracolumbar or the entire spine to warrant either a 40, 50, 
or 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 
5236 and 5237 (effective September 26, 2003).

During a February 2006 VA spine examination, the veteran 
reported having had persistent back pain, soreness, aching, 
and tenderness in the back over the past 15 years.  He 
indicated that he had some pain that radiated into his legs, 
and occasionally got some numbness, tingling and paresthesias 
with it.  No assistive devices were needed.  The veteran was 
able to do his normal daily occupation and normal daily 
activities.  He walked normally.  There was no obvious 
deformity, increased kyphosis or scoliosis.  The veteran had 
some tenderness, soreness and pain to palpation across the 
back.  He could forward flex to 85 degrees, with pain from 45 
degrees to 85 degrees, extend to 0 degrees, and lateral 
rotate and flex to 25 degrees, with pain at the extremes of 
motion.  Repetitive use caused increase in ache and pain, 
soreness, tenderness and fatigability.  No other flare-ups 
were reported.  He did have tenderness and soreness and some 
muscle spasm across the lumbar spine, along with painful 
motion.  The veteran had normal strength and muscle tone.  
Neurologically, straight-leg raising was negative.  Reflexes, 
strength and sensation were equal in both lower extremities.  
The veteran reported no incapacitating episodes in the past 
year.  X-rays in the past had been normal.  The diagnosis was 
lumbosacral strain.

As the veteran's range of motion has been more than 30 
degrees in forward flexion, combined range of motion has been 
greater than 120 degrees and he is not noted to have 
ankylosis of the thoracolumbar or total spine, the Board 
finds that a rating in excess of 20 percent for his 
lumbosacral strain is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5236 and 5237 (2008).

Considering the DeLuca factors, the Board finds that the 20 
percent rating adequately compensates the appellant for any 
functional loss due to pain, weakness and fatigability.  
DeLuca, 8 Vet. App. at 204-7.  In this regard, the February 
2006 VA examiner noted that repetitive use caused increase in 
ache and pain, soreness, tenderness and fatigability, but 
there were no more flare-ups.  He did have tenderness and 
soreness and some muscle spasm across the lumbar spine, along 
with painful motion.  The veteran had normal strength and 
muscle tone.  Further, as the revised criteria provides that 
disabilities of the spine are rated based on limitation of 
motion with or without symptoms such as pain, the Board finds 
that the DeLuca factors do not provide a basis for assignment 
of any higher rating for the veteran's back disability.

The Board also finds that the record presents no other basis 
for assignment of any higher rating under the revised 
criteria.  The medical evidence does not support a finding of 
any separately ratable neurological abnormalities or 
manifestation associated with the veteran's service-connected 
lumbar spine disability.  See 38 C.F.R. § 4.71a, Note 1 to 
the General Rating Formula for renumbered Diagnostic Codes 
5237-5243 (as in effect since September 26, 2003).  Also, as 
explained above, as competent, probative medical evidence 
indicates that any current low back problems do not represent 
IVDS (i.e., as set forth in the Formula for Rating IVDS on 
the Basis of Incapacitating Episodes), thus the rating 
criteria for IVDS are not applicable.

3.  Both periods

The above determinations are based on consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that assignment of any higher rating on an 
extraschedular basis is not warranted.  See 38 C.F.R. § 
3.321(b)(1) (cited to the October 1998 SOC and January 2006 
SSOC).  There has been no showing that, during any period 
under consideration, the veteran's service-connected 
lumbosacral strain, alone, has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned rating).  During the September 2001 VA spine 
examination, the veteran reported that he could do work and 
normal daily activity and that he needed no cane or surgery.  
The February 2006 VA spine examiner noted that the veteran is 
able to do his normal daily occupation and normal daily 
activities.  There also is no objective evidence that his 
lumbosacral strain has necessitated hospitalization, or that 
the disability has otherwise rendered inadequate the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, pursuant to Fenderson, the 
claim for an initial rating in excess of 10 percent for 
lumbosacral strain prior to February 1, 2006 must be denied 
and a 20 percent for lumbosacral strain, and no more, is 
granted.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of a 
higher rating during the period prior to February 1, 2006, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

C.  Earlier Effective Date for the Award of Service 
Connection
for Lumbosacral Strain

Under the applicable criteria, generally, the effective date 
of an award based on, inter alia, an original claim shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  

If a claim for service connection is received within a year 
following separation from service, the effective date will be 
the day following separation from service; otherwise, the 
effective date is the date of the claim.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his duly-authorized representative, or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

The veteran's service treatment records reflect that, on June 
19, 1991, the veteran as seen for complaints of low back pain 
after sustaining an injury playing volleyball while stationed 
in Saudi Arabia.  He was diagnosed with a low back injury.  
On August 7, 1991, the veteran was again seen for low back 
pain radiating on percussion.  He was diagnosed with 
paravertebral muscle strain with sciatica.  Subsequently, 
during a December 1995 VA joints examination, the veteran was 
diagnosed with lumbosacral strain.  His initial (informal) 
claim for service connection for symptoms resulting from 
service in the Persian Gulf was received by the RO on March 
29, 1994, and had originally been construed as a notice of 
disagreement to the March 1994 RO's denial of service 
connection for a skin rash.  Subsequently, in a June 1997 
rating decision, the RO granted service connection for 
lumbosacral strain, effective July 20, 1995.  The effective 
date of the grant of service connection for the veteran's 
lumbosacral strain was based on the date of receipt of the 
veteran's statement clarifying that he was seeking service 
connection for disabilities manifested by muscle aches and 
sore joints, which he claimed were related to his service in 
Desert Storm, and which the RO has characterized as the 
veteran's initial claim.  

The veteran has requested retroactive benefits for the grant 
of service connection for his lumbosacral strain to July 
1993, when he claims that he filed his initial claim for  
symptoms resulting from service in the Persian Gulf.  

During his hearing testimony, the veteran asserted that the 
effective date should go back to the day when he spoke with 
RO personnel who filled out a VA Form 21-526, claiming 
service connection for a skin rash, on June 18, 1993.  He 
indicated that he was talking to the RO person about 
scheduling a Gulf War Registry examination and about 
establishing a claim and that he never reviewed the claim 
form and did not sign it anywhere, indicating that the first 
time he saw the claim was after he had requested to review 
the records in his claim file.  Later, the same month, the 
veteran indicated that he was seen at the Youngstown VA 
Medical Center, and he maintains that the date in June 1993 
(the 22nd) when he was seen there was the beginning of his 
claim and that VA had never sent him a formal claim form.  
Alternatively, he contended that a letter dated March 24, 
1994 should be recognized as an informal claim and any 
subsequent correspondence received in 1994, expressing his 
desire to continue processing a claim for Gulf War 
disabilities.

Based on a review of the record, and resolving all doubt in 
the veteran's favor, the Board construes the March 24, 1994 
letter, which the RO originally construed as an NOD to the 
denial of service connection for a skin rash, that was 
received by the RO on March 29, 1994, as the veteran's 
original informal claim for service connection for 
lumbosacral strain.  However, the Board finds that there was 
no pending claim for service connection for a low back 
disability, even though, prior to March 29, 1994, he had 
filed for service connection for a skin rash in June 1993, 
which was adjudicated in a March 1994 rating action.

While it is unfortunate that the veteran may not have been 
clear about all possible ways of applying for VA benefits, 
the Court, citing to an opinion from the United States 
Supreme Court, has held that everyone dealing with the 
Government is charged with knowledge of Federal statute and 
agency regulations.  Morris v. Derwinski, 1 Vet. App. 260 
(1991).  Furthermore, the VA is under no legal obligation to 
individually notify every potential claimant of his or her 
possible entitlement to VA benefits.  Lyman v. Brown, 5 Vet. 
App. 194 (1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).  

The veteran appears to be claiming that VA medical records, 
for example, a VA treatment record dated June 22, 1993, 
reflecting that "Vet first visit to Yo. Clinic-has rash 
on" left ankle area for three weeks, should be construed as 
an informal claim under the provisions of 38 C.F.R. § 3.157.  
But the provisions of 38 C.F.R. § 3.157 allowing a report of 
examination or hospitalization to be accepted as a informal 
claim for benefits, if such report relates to a disability 
which may establish entitlement, only applies once a formal 
claim for compensation has been disallowed for the reason 
that the service-connected disability is not compensable in 
degree.  (Emphasis added.)  See 38 C.F.R. § 3.157(b).  Here, 
no earlier claim for service connection for a low back 
disability had been disallowed, to permit the application of 
38 C.F.R. § 3.157, nor does this record in any way indicate 
the veteran's intention to file for disability compensation 
for any disability other than a skin rash, for which he had 
already filed.  

Contrary to the veteran's contention, the VA Form 21-526 
pertaining to service connection for a skin rash, and nothing 
else, was the veteran's first formal claim for service 
connection, prior to receipt on March 29, 1994, of his 
statement dated March 24, 1994, which the Board has construed 
as his initial claim for service connection for a low back 
disability.  As he had already been diagnosed with 
paravertebral muscle strain with sciatica in August 1991, 
which was later recharacterized a lumbosacral strain, the 
effective date could not be before the receipt of his March 
1994 claim.  See 38 C.F.R. § 3.400(b)(2)(ii).  The effective 
date cannot not go back to the day following discharge from 
service unless the veteran had filed a claim for service 
connection within one year of his discharge from active duty 
on September 11, 1991.  The veteran has not so claimed.  

The Board acknowledges that, in June 1993, the veteran may 
have felt that he was filing a claim for disabilities related 
to Persian Gulf War service when making arrangements to be 
scheduled for a Gulf War Registry examination.  However, the 
Board emphasizes that the applicable law and regulations 
clearly make it the veteran's responsibility to initiate a 
claim for service connection with VA if he seeks that benefit 
and there is no medical evidence of record showing that he 
has ever been found incompetent.  While VA does have a duty 
to assist a claimant in developing facts pertinent to a 
claim, it is the claimant who must bear the responsibility 
for coming forth with the submission of a claim for benefits 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a).  In this case, the first 
document that can clearly be construed as a claim for the 
benefits sought was received by the RO on March 29, 1994.

Inasmuch as there was no pending claim for service connection 
for a low back disability prior to March 29, 1994, there is 
no legal basis for granting service connection for the 
veteran's lumbosacral strain prior to this date.  Rather, the 
governing legal authority makes clear that, under these 
circumstances, the effective date can be no earlier than 
March 29, 1994.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).  

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
As, on these facts, no effective date for the grant of 
service connection for lumbosacral strain earlier than March 
29, 1994 is assignable, to this extent the claim for an 
earlier effective date is granted.  




ORDER

Service connection for blackouts, to include as due to 
undiagnosed illness, is denied.

Service connection for hair loss, to include as due to 
undiagnosed illness, is denied.

Service connection for recurring fevers, to include as due to 
undiagnosed illness, is denied.

An initial rating in excess of 10 percent for lumbosacral 
strain, prior to February 1, 2006, is denied.

A 20 percent rating for lumbosacral strain, from February 1, 
2006, is granted, subject to the laws and regulations 
governing payment of monetary benefits.

An effective date of March 29, 1994, and no earlier, for the 
award of service connection for lumbosacral strain is 
granted.


REMAND

The Board's review of the claims file also reveals that 
additional development of each of the claims remaining on 
appeal is warranted.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Generally, a preexisting injury or 
disease will be considered to have been aggravated by active 
service, where there is an increase in disability during such 
service, unless there is clear and unmistakable evidence that 
the increase in disability is due to the natural progress of 
the condition.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2008); see also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004) (holding that VA must show by clear and 
unmistakable evidence that the preexisting disability was not 
aggravated during service).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment will 
not be considered service connected unless the disease is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b).  

With regard to the veteran's claim for service connection for 
right shoulder strain, the Board notes that the veteran's 
service treatment records for his first period of active duty 
reflect that, in March 1983, he reported that he was treated 
for a fractured right clavicle either 1969 or 1970, for which 
the enlistment examiner noted with residuals, not considered 
disabling (NCD).  On a June 2001 National Guard examination 
report, clinical findings for the right shoulder indicated 
limited range of motion and a diagnosis of right shoulder 
tendonitis.  The evidence of record confirms that the veteran 
was on ACDUTRA at West Point in May 1993; that, in the 
absence of hospital treatment records, the veteran's roommate 
has attested to the facts that the veteran injured his right 
shoulder on the confidence course and was treated at the 
local army hospital; and that post-service examination 
reports and treatment records show treatment for, and/or 
diagnoses of, right shoulder strain, tendonitis, impingement 
syndrome, and bursitis.  Even National Guard records reflect 
temporary and permanent profiles for chronic right shoulder 
bursitis.  As the November 1995 VA examiner mistakenly 
reported that the veteran had injured his right shoulder 
while in Saudi Arabia, and the record contains conflicting 
reports from the veteran as to whether he sustained a right 
shoulder injury prior to the May 1993 injury at West Point, 
the Board finds that further VA examination to obtain a 
medical opinion needed to resolve the claim is warranted.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Here, service treatment records, private and VA medical 
records, and VA examination reports reflect treatment for, 
and/or diagnoses of various disabilities manifested by upper 
respiratory problems, headaches, sinus congestion, fatigue, 
gastrointestinal problems, sore joints, memory loss, and 
sleep disturbances.  The veteran asserts that he has chronic 
disabilities due to these symptoms related to his service 
during the Persian Gulf War as due to undiagnosed illness.  
As noted above, the period within which disabilities claimed 
as due to undiagnosed illness must become manifest to a 
compensable degree in order for entitlement to compensation 
to be established has been extended to December 31, 2011.  
Even though, earlier VA examinations conducted between August 
1994 and December 1995 may not have shown the presence of a 
qualifying chronic disability that does not mean the veteran 
does not now have the claimed disability.  [Parenthetically, 
the Board notes that, in McClain v. Nicholson, 21 Vet. App. 
319, 323 (2007), the Court held that, when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim, a claimant may 
be granted service connection even though the disability 
resolves prior to the Secretary's adjudication of the claim.]  
Thus, further examination is warranted to identify any 
chronic disabilities manifested by the claimed symptoms and 
to address whether the veteran had a preexisting right 
shoulder disability (fractured clavicle) that was aggravated 
by service, or any such disability found on examination is 
related to service, qualifies as a undiagnosed illness, is 
secondary to an already service-connected disability or such 
symptomatology is a manifestation of the veteran's sole 
service-connected disability (lumbosacral strain).  
[Parenthetically, the Board observes that a new etiological 
theory for service connection, such as secondary to a 
service-connected disability, does not constitute a new 
claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).]

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes treatment records from the Youngstown VA 
Medical Center (VAMC) dated from June 22, 1993 to October 12, 
1995.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, on remand, the RO must 
obtain all outstanding pertinent medical records from the 
Youngstown VAMC, following the procedures prescribed in 38 
C.F.R. § 3.159 as regards requesting records from Federal 
facilities.

During his hearing testimony, the veteran indicated that he 
had been treated by various private physicians for the 
claimed disabilities and that his former family physician, 
Dr. Dunley had retired.  Treatment records from Dr. Duffett 
dated from May 1990 to November 2000, from Dr. McDaniel dated 
from March 2002 to April 2004, and from Dr. Proia dated from 
June 2005 to February 2006 have been associated with the 
record.  No response for medical records was received from 
Dr. Solanki requested by the RO in June and October 2005.  In 
a November 2006 response to an additional RO records request, 
Dr. McDaniel's office indicate that he closed his medical 
practice in December 2004 and that the veteran's current 
physician should be contacted for pertinent records.  When VA 
is put on notice of the existence of private medical records, 
VA must attempt to obtain those records before proceeding 
with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Hence, on remand, the RO should request that the veteran 
provide authorization to enable it to obtain any additional 
private medical records pertinent to the claims remaining on 
appeal.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on the claims before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the 
veteran's claims for service connection for various 
disabilities, to include secondary to service-connected 
disability or as due to undiagnosed illness pursuant to 
38 U.S.C. § 1117.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding 
records of evaluation and/or treatment of 
the veteran from the Youngstown VAMC 
since October 1995.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative, a letter requesting 
that the veteran provide information, 
and, if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to the service 
connection claims remaining on appeal.  
In particular, the RO should specifically 
request that the veteran provide 
authorization to enable it to obtain 
copies of medical records from private 
health care providers not already 
associated with the record.  The RO 
should explain the type of evidence that 
is the veteran's ultimate responsibility 
to submit.  

The RO should provide specific notice as 
to the type of evidence necessary to 
substantiate the claims remaining on 
appeal, to include service connection as 
secondary to a service-connected 
disability and due to aggravation of a 
pre-existing condition.  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the 
claims within the one-year period).

3.  The RO should assist the veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the veteran should 
be afforded VA orthopedic and other 
examinations by appropriate physicians, 
at a VA medical facility, to determine 
the nature and extent of all pathology, 
which may be present, pertaining to a 
right shoulder disability and to upper 
respiratory problems, headaches, sinus 
congestion, fatigue, gastrointestinal 
problems, sore joints, memory loss, and 
sleep disturbances.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to each 
physician designated to examine the 
veteran, and each examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  

The purpose of examination is to identify 
all signs of disorders manifested by 
upper respiratory problems, headaches, 
sinus congestion, fatigue, 
gastrointestinal problems, sore joints, 
memory loss, and sleep disturbances which 
the veteran claims to experience on a 
chronic basis as a result of his Persian 
Gulf War service.  A complete history, 
which includes the time of initial onset 
and the frequency and duration of his 
symptomatology, should be elicited from 
the veteran.  
All appropriate tests (to include x-rays 
and pulmonary function tests (PFTs), 
deemed necessary) and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to each 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  

After reviewing the claims file and 
examining the veteran, the examiner(s) 
should expressly state an opinion as to 
whether any right shoulder disorder or 
any disorders manifested by upper 
respiratory problems, headaches, sinus 
congestion, fatigue, gastrointestinal 
problems, sore joints, memory loss, and 
sleep disturbances is/are attributable to 
a known clinical diagnosis (for example, 
sarcoidosis, migraine headaches, or 
chronic fatigue syndrome) or to the 
veteran's sole service-connected 
disability (lumbosacral strain).  

For any right shoulder disability or any 
disability manifested by upper 
respiratory problems, headaches, sinus 
congestion, fatigue, gastrointestinal 
problems, sore joints, memory loss, and 
sleep disturbances, which is attributable 
to a known diagnosis, the examiner(s) 
should offer an opinion as to the most 
probable etiology and date of onset of 
any disorder that is diagnosed and 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the diagnosed disorder (1) was incurred 
in or aggravated by service, (2) was 
caused or aggravated by a service-
connected disability, and/or was caused 
by a supervening condition or event after 
September 1991.  If arthritis of the 
right shoulder is diagnosed, the examiner 
should opine whether the evidence 
indicates that such arthritis was 
manifest within one year of the veteran's 
discharge from service.  (The veteran 
served on active duty from June 1983 to 
October 1983 and from January to 
September 1991.)  

In rendering the requested opinion, the 
orthopedic examiner should specifically 
address: (a) whether any right shoulder 
disability clearly and unmistakably pre-
existed the appellant's entrance into the 
National Guard in March 1983; if so, (b) 
whether any such disability increased in 
severity in service; and, if so, (c) 
whether such increase in severity 
represented the natural progression of 
the condition, or was beyond the natural 
progress of the condition (representing a 
permanent worsening of such right 
shoulder disability).  Alternatively, if 
any right shoulder disability did not 
pre-exist service, the orthopedic 
examiner should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (there is a 50 percent or greater 
probability) that right shoulder 
disability is the result of injury 
incurred or aggravated during ACDUTRA in 
the National Guard (from May 22, 1993 to 
June 5, 1993) at West Point, New York.

For any of the above signs and symptoms, 
which is not attributable to a known 
diagnosis, the findings should reflect 
all objective indications of chronic 
disability to include either objective 
medical evidence perceptible to a 
physician or other, non-medical 
indicators that are capable of 
independent verification.  38 C.F.R. 
§ 3.317(a)(2) (2008).  Finally, the 
examiner(s) should express his or her 
opinion as to whether any upper 
respiratory problems, headaches, sinus 
congestion, fatigue, gastrointestinal 
problems, sore joints, memory loss, and 
sleep disturbances is "chronic" (as 
having existed for 6 months or more or as 
having resulted in intermittent episodes 
of improvement and worsening over a 6-
month period) or was caused by a 
supervening condition or event after 
September 1991.  

The examiner(s) should clearly outline 
the rationale for any opinion expressed, 
to include discussion of the August 1994, 
November 1995, and December 1995 VA 
examination reports, and all clinical 
findings should be reported in detail.  
If any requested medical opinion cannot 
be given, the examiner(s) should state 
the reason why.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection remaining on appeal, 
in light of all pertinent evidence and 
legal authority.  In adjudicating each 
claim, all applicable theories of 
entitlement to service connection should 
be considered, to include aggravation of 
a preexisting condition, direct service 
connection, secondary, or as due to 
undiagnosed illness, as appropriate.  If 
any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




			
	WAYNE M. BRAEUER	F. JUDGE FLOWERS
	             Veterans Law Judge                                       
Veterans Law Judge
       Board of Veterans' Appeals                               
Board of Veterans' Appeals




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge
Board of Veterans' Appeals






 Department of Veterans Affairs


